Citation Nr: 1111812	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-42 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for pension purposes.  


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  


FINDINGS OF FACT

The Veteran's disabilities do not permanently preclude him from engaging in all forms of substantially gainful employment consistent with his age, education, and work experience.  


CONCLUSION OF LAW

The criteria for the award of a permanent and total disability rating for pension purposes have not been met. 38 U.S.C.A. §§ 1501, 1502, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.342, 4.3, 4.7, 4.15, 4.16, 4.17, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In a letter dated in March 2008 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of his claim in July 2008.  The letter did not discuss effective dates, but the Veteran was not prejudiced because the claim is being denied and an effective date will not be assigned.  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran reports receiving all of his treatment from VA.  Copies of the VA clinical notes have been obtained.  The Veteran has had VA examinations and medical opinions have been obtained.  He has declined the offer of a hearing.  Significantly, he has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Legal Criteria

Nonservice-connected pension benefits are payable to a veteran who served for ninety (90) days or more during a period of war, which is not in dispute here, and who was permanently and totally disabled due to nonservice-connected disabilities that are the not the result of his or her own willful misconduct.  38 U.S.C.A. § 1521; see also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993) and cases cited therein.  If a veteran's combined disability is less than 100 percent, he or she must be unemployable by reason of disability.  38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4, see also Brown v. Derwinski, 2 Vet. App. 444, 446 (1992).  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule) which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321 (a), Part 4.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.

To be eligible for VA pension, the evidence of record must demonstrate that the Veteran is permanently and totally disabled by nonservice-connected disabilities that are the not the result of his own willful misconduct.  For the purposes of pension benefits, the person shall be considered to be permanently and totally disabled if such individual is unemployable as a result of disability reasonably certain to continue throughout the life of the disabled person, or is suffering from (1) any disability which is sufficient to render it impossible for the average person to obtain a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the disabled person; or (2) any disease or disorder determined by the VA Secretary to be of such nature or extent as to justify a determination that persons suffering there from are permanently and totally disabled.  See 38 U.S.C.A. § 1501 (a); 38 C.F.R. §§ 3.340 (b), 4.15.

One way for a veteran to be considered permanently and totally disabled for VA pension purposes is to satisfy the "average person" test.  38 U.S.C.A. § 1502 (a) and 38 C.F.R. § 4.15.  See Brown v. Derwinski, 2 Vet. App. 444 (1992); Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet this test, the Veteran must have the permanent loss of use of both hands or feet, or one hand and one foot, or the sight of both eyes, or be permanently helpless or permanently bedridden; or the permanent disabilities must be rated, singly or in combination, as 100 percent.  The evidence in this case does not show, and the Veteran does not claim, that he meets any of these criteria.

All veterans who are basically eligible for pension benefits and who are unable to secure or follow a substantially gainful occupation by reason of disabilities, which are likely to be permanent, shall be rated as permanently and totally disabled.  For the purposes of entitlement to pension benefits, the permanence of the percentage requirements of 38 C.F.R. § 4.16 is a requisite.  When the percentage requirements are met, and the disabilities involved are rated permanent in nature, a rating of permanent and total disability will be assigned if the veteran is found to be unable to secure or follow substantially gainful employment for reason of such disability.  Prior employment or unemployment status is immaterial if in a judgment by a rating board the veteran's disabilities render him or her unemployable.  38 C.F.R. § 4.17.  

The percentage requirements of 38 C.F.R. § 4.16 are as follows: if there is only one disability, this disability shall be rated at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring a combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

Where the evidence of record establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards of the Rating Schedule, but is found to be unemployable for reason of his disabilities, age, occupational background, and other related factors, a permanent and total disability rating for pension purposes may be assigned on an extraschedular basis.  See 38 C.F.R. § 38 C.F.R. § 3.321 (b), 4.17 (b).  

Discussion

The Veteran's service record shows that he was born in October 1950 and completed 12 years of education as well as 10 weeks of medical corpsman training and 2 weeks of additional training.  The claims file shows that he has work experience as a pastor.  The treasurer of his church has certified that the Veteran works about 4 hours a day, 4 days a week and receives an allowance of $200 per week, which is about $10,500 a year.  The record also shows that the church provides housing.  The value of the housing was not reported.  The record indicates the Veteran is married with no minor children living at home.  The Bureau of Census has made a preliminary estimate of the 2010 poverty threshold for one person of $11, 344 and for two people of $14,676.  [($14,676-$10,500) ÷ 12 = $376.]  Thus, if the value of the housing was more than $376 per month, which it undoubtedly is, the Veteran's income exceeds the poverty level.  

The entire claims folder has been reviewed.  Those records pertinent to determining the extent of the disability will be discussed in detail.  Therefore, the clinical notes which reflect continuing complaints or treatment, without discussing the information needed to rate or otherwise determine the extent of the disability will not be set forth in detail.  

The only disability for which service-connection has been established is diabetes mellitus, currently rated as 20 percent disabling.  The following ratings are assigned for diabetes mellitus:  
	Requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated....................................................100 percent;  
	Requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.....................................60 percent; 
	Requiring insulin, restricted diet, and regulation of activities.........40 percent; 
	Requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet...............................................................................................20 percent; 
	Manageable by restricted diet only..................................................10 percent.  
	Note (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  
38 C.F.R. § 4.119, Code 7913 (2010).  

On VA general medical examination in May 2008, blood pressure readings were within normal limits.  See 38 C.F.R. § 4.104, Code 7101, Note (1).  Examination did not disclose any diabetic symptomatology.  

The report of the April 2009 VA examination for diabetes mellitus shows that diabetes was first diagnosed in 2007 based on laboratory studies of blood glucose levels.  The Veteran had recently started oral medication, Metaformin, 500 mg daily.  There were no side effects, hospitalizations, or episodes of hypoglycemia or ketoacidosis.  The Veteran had been instructed to follow a special diet.  He had not been restricted in his ability to perform strenuous activities.  There were no symptoms of peripheral vascular disease, cardiac disorders, visual disorders, neurological disorders, diabetic neuropathy, skin disorders, gastrointestinal disorders, or genitourinary disorders.  There had been some loss of sensation in the legs.  Examination findings were within normal limits, except for borderline elevated diastolic blood pressures of 90 and 91 and blood glucose of 130 mg/dL, compared to 136 mg/dl in January 2009.  There was a diagnosis of hypertension and the examiner expressed the opinion that it was not a complication of the diabetes.  

On VA general medical examination in October 2009, three blood pressure readings were within normal limits.  There were some varicose veins in the lower extremities, but they were not noted to effect the functioning of the lower extremities.  There were back and knee problems.  There were no diabetic related complaints and all findings pertinent to diabetes were normal.  

The service-connected diabetes mellitus requires an oral hypoglycemic agent and restricted diet, for which the current 20 percent rating is correct under the rating criteria.  A higher rating would require restriction of activities, avoiding strenuous occupational and recreational activities.  That has not been demonstrated in this case.  Moreover, the evidence shows that there are no symptoms that would support a higher rating.  Specifically, insulin is not required; there have been no episodes of ketoacidosis or hypoglycemic reactions; there has been no hospitalization; there has been no evidence of progressive loss of weight and strength; and there has been no evidence of any other complications.  Thus, the medical reports provide a preponderance of evidence that shows the service-connected diabetes does not produce more than 20 percent disability.  

The diabetic examination of April 2009 also had a diagnosis of hypertension based on two diastolic blood pressure readings of 90 and 91, although a third reading was within normal limits at 89.  Three subsequent blood pressure readings on general examination in October 2009 were within normal limits.  The two blood pressure readings on the same day in April 2009 are not sufficient to diagnose hypertension.  See 38 C.F.R. § 4.104, Code 7101, Note (1).  More importantly, the evidence does not show a need to control blood pressure by regular medication nor does it show chronic elevations required for a compensable rating.  

Similarly, the mere presence of varicose veins does not warrant a compensable rating and the evidence does not show that they produce manifestations or impair leg function to such an extent that a compensable rating is warranted.  See 38 C.F.R. § 4.104, Code 7120.  

The Veteran had an eye examination in May 2008.  He complained of blurred vision requiring reading glasses.  Diagnoses were hypermetropia, astigmatism, and presbyopia.  Uncorrected visual acuity in each eye was 20/20.  Corrected visual acuity in each eye was 20/15.  These findings would produce a non compensable rating.  See 38 C.F.R. § 4.79.  

On the May 2008 VA joints examination, the Veteran complained of 7/10 pain in both knees.  He reported other symptoms including weakness, stiffness, swelling, heat, redness, instability, giving way, locking, fatigability, and lack of endurance.  Prolonged sitting, standing, or ambulation were said to produce flare-ups of 9/10 pain lasting for hours and relieved by medication.  It was noted that the Veteran was independent in self care and activities of daily living.   He actually worked as a minister of a church.   Examination showed no edema or swelling.  Gait was not antalgic.   There was no ankylosis, leg length discrepancy, or inflammatory arthritis.  Both knees had flexion from 0 to 100 degrees with pain in the last 20 degrees.  The examiner wrote that there was a functional loss of 40 degrees, bilaterally.  That is, normal flexion is to 140 degrees and the Veteran lost 40 degrees, having flexion to only 100 degrees.  See 38 C.F.R. § 4.71, Plate II, (2010).  Extension went to the 0 degree position with pain in the last 30 degrees.  There was no functional loss.  Examination of the medial and lateral collateral ligaments as well as the anterior and posterior cruciate ligaments showed no instability in either knee.   X-rays studies showed severe degenerative changes in the knees.  The diagnosis was bilateral knee degenerative joint disease.  The examiner also examined the hips, ankles, shoulders, elbows and wrists with no abnormal findings or diagnoses for those joints.  

The limitation of knee flexion to 100 degrees with pain in the last 20 degrees, or a limitation to 80 degrees by pain would not approximate the limitation of flexion to 45 degrees required for a compensable rating based on flexion.  See 38 C.F.R. § 4.71a, Code 5260.  The Veteran could fully extend his knees but had pain at 30 degrees.  A limitation of extension to 30 degrees would warrant a 40 percent rating would be assigned for each knee.  See 38 C.F.R. § 4.71a, Code 5261.  However, the more recent examination in October 2009 presents findings more in keeping with the overall disability picture.  

The report of the October 2009 joints examination shows the claims folder was reviewed.  The Veteran complained of knee and low back pain.  He complained that the right knee had deformity, giving way, instability, pain, swelling, and tenderness.  His gait was noted to be antalgic.  Examination of the right knee disclosed crepitus, tenderness, guarding on movement, grinding, and subpatellar tenderness.  Flexion was limited to 100 degrees  Extension was found to be normal.  There was objective evidence of pain on repetitive motion.  There was no objective evidence of any additional limitations after three repetitions of range of motion.  There was no ankylosis.  A varus deformity was noted.   X-ray studies revealed osteoarthritic changes in the patellofemoral joints, bilaterally, worse on the right.  There was patchy patellar subchondral sclerosis and osteophyte formation, bilaterally.  It was noted that the Veteran had been a minister since 1987 and was employed full time.  The diagnosis was right knee degenerative joint disease.  The examiner expressed the opinion that the disability would prevent the Veteran from engaging in exercise and sports.  It would have mild or no effect on other activities of daily living.  This examination shows arthritic disabilities with some limitation of motion that would result in a 10 percent limitation of each knee.  See 38 C.F.R. § 4.71a, Code 5003.  

The Veteran's back was also examined in October 2009.  The Veteran reported constant, moderate, 7/10 pain localized to the right side of his low back, without radiation.  The pain was worse in cold weather.  Other symptoms included stiffness, weakness, and spasms.  There were severe weekly flare-ups lasting 1 to 2 days.  They were precipitated by kneeling, standing, and sitting.  He was unable to perform heavy lifting.  Objectively, the examiner found spasm in the right and left spinal muscles, as well as tenderness, and pain on motion.  Testing did not disclose any associated neurologic disabilities warranting separate evaluation.  Active motion went to 70 degrees flexion, 20 degrees extension and 30 degrees each for left and right lateral flexion and rotation.  The combined range of motion would thus be 210 degrees.  There was objective evidence of pain following repetitive motion.  There was no additional limitation after repetitive motion.  A May 2008 magnetic resonance imaging (MRI) study was reviewed.  The diagnosis was lumbar discogenic disease, spondylosis.  The examiner expressed the opinion that the condition would prevent exercise and sports and would have either a mild or no effect on other usual activities of daily living.  The restriction of motion described in this examination would warrant an evaluation of 10 percent and no more.  A higher rating would require a restriction of forward flexion to 60 degrees or greater or a combined range of motion of 120 degrees or less.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

The General Rating Formula for Mental Disorders is: 
	Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.............100 percent; 
	Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships............70 percent; 
	Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships................................................................................................50 percent; 
	Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events...........30 percent; 
	Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication...................................................................................................10 percent; 
	A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication......................................................................0 percent. 
38 C.F.R. § 4.130, Code 9411 (2010).  

The global assessment of functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  That is, it is an estimate of global functioning and is not an opinion as to the impact of the service-connected disability alone.  Therefore, the rating criteria are not based on GAF scores.  See Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, because GAF scores reflect a medical opinion as to the extent of disability they are given consideration.  A GAF from 61 to 70 indicates some mild symptoms, (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF from 71 to 80 represents, if symptoms are present, they are transient and expectable reaction to psychosocial stressors (e.g. difficulty concentrating after a family argument); no more than slight impairment in social, occupational, or school functioning (e.g. temporarily falling behind in school work).  

A VA psychiatry note, dated in February 2008 shows the Veteran was interviewed.  He was 57 years old, married, and a Vietnam combat veteran.  He was a preacher in a local church, earning approximately $10,000 a year.  He had irritability towards his wife.  Arthritic pain precipitated the irritability.  He also noted many deaths in his family in the past year and PTSD.  He had been reported to be preoccupied with his combat experience and withdrawn on occasions.  He also reported weight gain, insomnia due to chronic knee pain, excessive guilt, and irritability under pressure.  He had served as a combat medic with the 101st Airborne Division and enumerated several stressors.  He had recurrent and intrusive distressing thoughts of the events.  He had a sense of a foreshortened future and avoided thought and activities that aroused recollection of the events.  He had symptoms of increased arousal.  On mental status examination, findings were normal.  The diagnoses were "rule out post traumatic stress disorder and depression not otherwise specified.  The GAF was 70.  The examiner explained that the Veteran had chronic pain that was impairing his daily life activities.  He had irritability and insomnia related to the chronic pain.  He complained of PTSD features related to traumatic experiences while a medic in Vietnam.  There were also economic problems and conflicts with a son living at home.  The Veteran denied feeling depressed or anxious.  He denied having plans to harm himself or others.  No psychotic phenomena were elicited.  Further evaluation for PTSD was recommended.  VA clinical notes reflect similar findings and the GAF score of 70 continued in April 2008, 

In April 2008, the Veteran had a VA psychiatric consultation for a possible diagnosis of PTSD.  His current problems and Vietnam experiences were discussed in detail.  The consultant did not diagnose PTSD but entered an impression of dysthymic disorder.  There was no comment as to the extent of current symptoms or their impact on the Veteran's ability to work.  

May 2008 clinical notes show the Veteran had been provided with medication that he took on occasion.  He felt improved, more relaxed, satisfactory, and slept better.  He had no complaints other than knee pain.  Mental status examination findings were normal.  The GAF was 70.  

For the October 2009 VA mental examination, the claims folder was reviewed.  The Veteran complained of physical problems that prevented him from doing his work as a preacher.  He acknowledged receiving an allowance from his small congregation and performing voluntary work at a local school.  He had worked at a local hospice but had stopped two years earlier because he was unable to deal with the work load.  He lived with his wife in a small apartment that was the property of the church.  They had a 33 year old son that required direct supervision due to schizophrenia and cannabis abuse.  This affected the Veteran and his wife, but there were no facilities adequate for placement of the son in the area.  The Veteran's medical and military history was reviewed.  He reported that he currently had only occasional symptoms.  Sleep was adequate, but he awoke several times a night due to aches and pains.  He reported decreased physical tolerance as difficulties prevented him from having the same activity level he had in the past.  He reported only some occasional symptoms with no specific frequency and mild severity in terms of being down.  

On psychiatric examination, the Veteran was noted to be neatly groomed and appropriately dressed.  Psychomotor activity was unremarkable.  Speech was spontaneous, clear, and coherent.  He was cooperative.  His affect was appropriate.  His mood was mildly depressed.  Attention and orientation were intact.  Thought processes were unremarkable.  Thought content was preoccupied with one or two topics.  There were no delusions.  As to judgment, he understood the outcome of behavior.  Intelligence was average.  As to insight, he understood that he had a problem.  He interpreted proverbs appropriately.  There were no hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts.  Impulse control was good and there had been no episodes of violence.  He reported that sometimes he was irritable and answered roughly to his wife and others who required him to do things too rapidly.  Personal hygiene was maintained.  There were no problems with his activities of daily living.  Memory was normal.  It was reported that the Veteran was employed for over 20 years and worked full time as a preacher.  The diagnosis was depressive disorder, not otherwise specified, mild.  The GAF was 70.  The examiner expressed the opinion that the mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  

The findings of the mental health professionals who have examined the Veteran provide a preponderance of evidence that shows his depressive disorder does not result in more than a mild disability warranting a 10 percent evaluation under the criteria of the rating schedule.  

In summation, the Veteran has several problems that do not result in disability severe enough to warrant compensable evaluation.  The compensable disabilities are his diabetes mellitus, 20 percent; right knee disorder, 10 percent; left knee disorder, 10 percent; back disorder, 10 percent, and depressive disorder, 10 percent.  The total effect of these disabilities is not determined by addition but by combining them using a table based on residual disability.  38 C.F.R. § 4.25.  In this case, the combined disability rating would be 48 percent, which rounds to 50 percent.  This does not meet the scheduler criteria for a total rating.  38 C.F.R. §§ 3.340, 4.16, 4.17.  

Nevertheless, where the evidence of record establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards of the Rating Schedule, but is found to be unemployable for reason of his disabilities, age, occupational background, and other related factors, a permanent and total disability rating for pension purposes may be assigned on an extraschedular basis.  See 38 C.F.R. § 38 C.F.R. § 3.321(b), 4.17(b).  In this case, the preponderance of evidence in the record establishes that the Veteran is working in full time employment.  While his cash pay is below the poverty threshold, the provision of a parsonage means he is actually receiving substantially gainful wages for his area.  So, he cannot be considered unemployable and a permanent and total disability rating for pension purposes can not be assigned on an extraschedular basis.  

It is the nature of disabilities that they interfere with work.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  38 U.S.C. § 1155.  The Veteran's physical problems undoubtedly make preaching and ministering to others more difficult, but they do not prevent him from continuing his full time employment.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, the evidence is not in relative balance.  The findings of the medical personnel who have examined and treated the Veteran form a preponderance of evidence showing that he is not permanently and totally disabled.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

A permanent and total disability rating for pension purposes is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


